Citation Nr: 1736045	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-03 823 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back strain.




REPRESENTATION

Appellant represented by:	Collin Anthony Douglas


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1986 to July 1986, and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's service-connected low back strain.

A motion to advance the claim on the docket was submitted at the hearing on June 2, 2017, based on financial hardship.  The undersigned granted the motion based on 38 C.F.R. § 20.900(c).  Thus, the claim is advanced on the docket.
38 U.S.C.A. § 7107(a)(2) (West 2015).

The record reflects that additional clinical evidence received in July 2017 pertaining to the issues on appeal have become associated with the claims file since the issuance of the January 2015 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  This applies in cases where a substantive appeal is received after February 2, 2013.  In this instance, however, the Veteran has not consideration by the AOJ; the Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

REMAND

With regard to the Veteran's low back condition, once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016) states that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  While the spine examination in May 2013, addressed the issue of pain upon repetitive motion, the examination does not address the weight bearing issues under Correia, as such, remand is required so that the Veteran may be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his lumbosacral disability.

a).  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

b).  The examiner should also express a present opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is the case.

c).  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbosacral spine disability, including any neurological manifestations.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


